Title: Enclosure I: Summary of Funding Operation Executed by Adams and Jefferson in Amsterdam, March 1788
From: Jefferson, Thomas
To: 



summary of funding operation executed by Adams and Jefferson in Amsterdam, March 1788





florins



1788.
Fizeaux & co. their capital & 3. months interest
51,637.10 




Virginia, an advance from their fund to be replaced
     29,765₶





Grand, advances to be replaced
     49,180
    35,600   




Gateau, balance due him for a medal about
      2,000₶
    900   




Mr. Short arrears of salary due to him about
      5,000





Mr. Ast (late Secy. To the Consulate) do.
      3,000
    3,600   




Mr. Dumas, do.

    12,500   




Foreign officers, 3 years arrears of interest
    136,960₶-14–6
    61,700   




Captives at Algiers
    say about
    60,000   




legations from April to December, 9 months

    36,000   




June interest

    270,000   
     531,937.10


    1789.  
legations for the whole year @ 4000 florins a month

    48,000   




Foreign officers
     45,653₶.11.6
    20,540   




    Medals
     about
    20,000   




February interest

    80,000   




lottery on same loan, paiable at same time

    70,000   




June interest (supposing the loan of 1787. filled)

    300,000   
     538,540.


1790.  
legations for the whole year

    48,000   




Foreign officers
     45,653₶.11.6
    20,540   




February interest

    80,000   




June interest (supposing the loan of 1788 half filled in 1789)

    325,000   
     473,540






    1,544,017.10



Cr. 1788. Mar. 14.
by cash in hands of the bankers this day

     79,268.2.8




by nett proceeds of 590. bonds of 1787. remaining @ 920ƒ each.

    542,800




by do. of 1000 bonds of the loan now proposed @ 920 each

    920,000
    1,542,068.2.8



Deficiency


       1,949.7.4






    1,544,017.10



